DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. US PGPub. 2021/0371427. 	Regarding claim 1, Yamaguchi teaches a self-luminous display panel (fig. 3A-3B) in which pixels [0250] composed of sub-pixels (R, G, B, fig. 3A) [0250] are arranged, comprising: 	 light-emitting elements (203R, G, B) [0252] corresponding one-to-one with the sub-pixels (R, G, B), each sub-pixel in a pixel emitting a different color of light [0251]; and  	a light-shielding film (209, fig. 3A) [0259] provided with openings at positions corresponding to the light-emitting elements in plan view, downstream in a light emission direction (top to bottom, z direction of fig. 3A) of the light-emitting elements, wherein  	optical distances (see examiner’s fig. 1; odR and odG; fig. 3A-3B) between the light-shielding film (bottom surface of 209) and light emission reference points (top surface of light emitting layer 213, fig. 3A-3B) [0252] of the light-emitting elements (203R, G, B) are different, depending on light emission color (red, green and blue)of the light-emitting elements (203R, G, B) (Yamaguchi et al., fig. 3A-3B).
    PNG
    media_image1.png
    823
    1430
    media_image1.png
    Greyscale
                                                       Examiner’s Fig. 1
 	Regarding claim 2, Yamagishi teaches the self-luminous display panel of claim 1, wherein the optical distances (odR and odB, examiner’s fig. 1) are each a maximum distance in the light emission direction (z direction) between an edge of one of the openings of the light-shielding film (209), and one of the light emission reference points of a corresponding one of the light-emitting elements (203R, G, B) (Yamaguchi et al., fig. 1). 	Regarding claim 4, Yamaguchi teaches the self-luminous display panel of claim 2, wherein positions in the light emission direction (z direction) of the light emission reference points (top surface of 213, fig. 3B)  of the light-emitting elements (203R, G, B) are different, depending on the light emission color of the light-emitting elements (see examiner’s fig. 1 and fig. 3B). 	Regarding claim 7, Yamaguchi teaches the self-luminous display panel of claim 1, wherein the light-shielding film (209) is composed of portions of color filter layers (206R, G, B, fig. 3A) [0247] overlapping (see examiner’s fig. 1) in plan view above boundaries between the light-emitting elements (203R, G, B), where the color filter layers (206R, G, B) correspond one-to-one with the light-emitting elements (2023R, G, B) (Yamaguchi et al., fig. 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. US PGPub. 2021/0371427 as applied to claim 1 above, and further in view of Kishimoto et al. US PGPub. 2020/0266394. 	Regarding claim 11, Yamaguchi teaches the self-luminous display panel of claim 1, wherein the pixels (R, G, B) are arranged in a matrix of rows and columns [0251], the light-emitting elements (203R, G, B) of each pixel are arranged in a line in the row direction, banks (204, fig. 3A) extending in the column direction are disposed between the light-emitting elements (203R, G, B) in the row direction, each of the light-emitting elements (203R, G, B) includes a light-emitting layer (213, fig. 3A-3B) [0252] including an applied film disposed in a gap between the banks (204) but Yamaguchi fails to teach wherein each of the light-emitting layers (213) includes a flat portion that has a substantially uniform film thickness disposed in a range that includes a center point in the row direction of the gap between the banks (204), and pinning portions disposed on either side of the flat portion in the row direction that have a larger film thickness than the flat portion. 	However, Kishimoto teaches a self-luminous display device (fig. 1C) [0014] wherein each of the light-emitting layers (26, fig. 1C) [0018] includes a flat portion that has a substantially uniform film thickness (h2, fig. 1C) [0033] disposed in a range that includes a center point in the row direction (left to right direction, fig. 1C) of the gap between the column banks (23, fig. 1C) [0018], and pinning portions disposed on either side of the flat portion in the row direction (left to right direction, fig. 1C) that have a larger film thickness (h3, fig. 1C) [0033] than the flat portion (fig. 1C). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Yamaguchi such that the light emitting layer has the shape including the thinner flat center portion and the thicker pinning side portion as taught by Kishimoto because such light-emitting layer structure is very well-known in the art and such material/structure is art recognized and suitable for the intended purpose of extending the portion of the light emitting layer having uniform thickness which is effective and particularly advantageous when the pixels are small and the area can be effectively used as a light-emitting area (Kishimoto et al., [0034]) (see MPEP 2144.07).
 	                                  Allowable Subject Matter
Claims 3, 5-6, 8-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a self-luminous display panel wherein “positions in the light emission direction of top edges of the openings of the light-shielding film corresponding to the light-emitting elements are different, depending on the light emission color of the light-emitting elements” as recited in claim 3 in combination with the rest of the limitations are recited in claims 1-2; 	a self-luminous display panel further comprising: “a light-adjusting film between the light-emitting elements and the light-shielding film in the light emission direction, wherein the light-adjusting film has areas corresponding to the light-emitting elements in plan view, and a refractive index of the light-adjusting film is different for different areas, depending on light emission color of the light-emitting elements” as recited in claim 5; 	a self-luminous display panel, further comprising: “a light-adjusting film between the light-emitting elements and the light-shielding film in the light emission direction, the light-adjusting film being common to a plurality of the light-emitting elements that emit different colors of light, wherein a refractive index of the light-adjusting film is different for different wavelengths of light emitted by the light-emitting elements” as recited in claim 6;  	a self-luminous display panel, wherein “the pixels are arranged in a matrix of rows and columns, the light-emitting elements have different lengths in a row or column direction depending on the light emission color of the light-emitting elements, and among the light-emitting elements of each pixel, a first light-emitting element that has a larger length in the row or column direction has a larger value among the optical distances than a second light-emitting element that has a smaller length in the row or column direction” as recited in claim 8; 	a self-luminous display panel, wherein “the pixels are arranged in a matrix of rows and columns, the light-emitting elements have different light emission distributions in a row or column direction depending on the light emission color of the light-emitting elements, and among the light-emitting elements of each pixel, a first light-emitting element that has a light emission distribution shape that has a larger half maximum luminance range has a smaller value among the optical distances than a second light-emitting element that has a light emission distribution shape that has a smaller half maximum luminance range” as recited in claim 9; 	 	a self-luminous display panel, wherein “the pixels are arranged in a matrix of rows and columns, and in plan view, in a row direction, a column direction, or both the row and column directions, the openings of the light-shielding film each include the light-emitting element corresponding to the opening, and a distance between an edge of the opening and the light-emitting element is the same among the light-emitting elements, regardless of the light emission color of the light-emitting elements” as recited in claim 10; 	a self-luminous display panel, wherein “a difference in chromaticity between chromaticity observed from a viewing angle of 45° from the front of the display panel in the row direction and chromaticity observed from a viewing angle of 45° from the front of the display panel in the column direction is from 0 to 0.02, where the difference in observed chromaticity is caused by a portion of light emitted from each light-emitting element being shielded by an edge of the opening of the light shielding film” as recited in claim 12; and  	a self-luminous display panel, wherein “luminance observed from a viewing angle of 45° from the front of the display panel in the column direction is 103% or more of luminance observed from a viewing angle of 45° from the front of the display panel in the row direction, where a difference in observed luminance is caused by a portion of light emitted from each light-emitting element being shielded by the edge of the opening of the light shielding film” a recited in claim 13.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892